 Case 2:21-cv-10565-TGB-CI ECF No. 17, PageID.41 Filed 06/02/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Mary Carr, et al.,

                                  Plaintiff(s),

v.                                                    Case No. 2:21−cv−10565−TGB−CI
                                                      Hon. Terrence G. Berg
General Motors LLC,

                                  Defendant(s).




                NOTICE TO PARTIES REGARDING CONSOLIDATED CASE

   To comply with the Order of Consolidation entered in this case on 06/01/21 by Judge
Terrence G. Berg, filings from this point forward will only be made in case number 20−13256
and all other cases will be closed.

  The following documents that are not currently filed in the designated lead case MUST BE
REFILED IN THE LEAD CASE WITHIN SEVEN DAYS OF THIS NOTICE:

     • Pending Motions
     • Responses, Replies and Supplemental Briefs to pending motions
     • Counterclaims, Cross Claims or Third−Party Complaints that have not been answered
       by all parties (answering parties will not need to re−file answers from the member
       cases)

   All original deadlines and hearings remain in effect, unless otherwise notified by judge's
chambers.




                                     Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.




                                                  s/ D. Peruski
                                                  Deputy Clerk

Dated: June 2, 2021
